
	
		II
		Calendar No. 529
		110th CONGRESS
		1st Session
		S. 2440
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			December 11, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978, to modernize and streamline the provisions of that Act, and for other
		  purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the “FISA Improvement Act of
			 2007”.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Foreign intelligence surveillance
					Sec. 101. Targeting the communications of certain persons
				outside the United States.
					Sec. 102. Statement of exclusive means by which electronic
				surveillance and interception of domestic communications may be
				conducted.
					Sec. 103. Submittal to Congress of certain court orders under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 104. Applications for court orders.
					Sec. 105. Issuance of an order.
					Sec. 106. Use of information.
					Sec. 107. Amendments for physical searches.
					Sec. 108. Amendments for emergency pen registers and trap and
				trace devices.
					Sec. 109. Foreign Intelligence Surveillance Court.
					Sec. 110. Technical and conforming amendments.
					TITLE II—Other provisions
					Sec. 201. Severability.
					Sec. 202. Effective date; repeal; transition
				procedures.
				
			IForeign
			 intelligence surveillance
			101.Targeting the
			 communications of certain persons outside the United States
				(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)by striking title
			 VII; and
					(2)by adding after
			 title VI the following new title:
						
							VIIAdditional
				procedures for targeting communications of certain persons outside the United
				States 
								701.Limitation on
				definition of electronic surveillanceNothing in the definition of electronic
				surveillance under section 101(f) shall be construed to encompass surveillance
				that is targeted in accordance with this title at a person reasonably believed
				to be located outside the United States.
								702.Definitions
									(a)In
				generalThe terms agent of a foreign power,
				Attorney General, contents, electronic
				surveillance, foreign intelligence information,
				foreign power, minimization procedures,
				person, United States, and United States
				person shall have the meanings given such terms in section 101, except
				as specifically provided in this title.
									(b)Additional
				definitions
										(1)Congressional
				intelligence committeesThe term congressional intelligence
				committees means—
											(A)the Select
				Committee on Intelligence of the Senate; and
											(B)the Permanent
				Select Committee on Intelligence of the House of Representatives.
											(2)Foreign
				Intelligence Surveillance Court; CourtThe terms Foreign
				Intelligence Surveillance Court and Court mean the court
				established by section 103(a).
										(3)Foreign
				Intelligence Surveillance Court of Review; Court of ReviewThe
				terms Foreign Intelligence Surveillance Court of Review and
				Court of Review mean the court established by section
				103(b).
										(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
											(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
											(B)a provider of
				electronic communications service, as that term is defined in section 2510 of
				title 18, United States Code;
											(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
											(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored; or
											(E)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), or
				(D).
											(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community specified in or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
										703.Procedures for
				acquiring the communications of certain persons outside the United
				States
									(a)AuthorizationNotwithstanding
				any other law, the Attorney General and the Director of National Intelligence
				may authorize jointly, for periods of up to 1 year, the targeting of persons
				reasonably believed to be located outside the United States to acquire foreign
				intelligence information.
									(b)LimitationsAn
				acquisition authorized under subsection (a)—
										(1)may not
				intentionally target any person known at the time of acquisition to be located
				in the United States;
										(2)may not
				intentionally target a person reasonably believed to be outside the United
				States if the purpose of such acquisition is to target for surveillance a
				particular, known person reasonably believed to be in the United States, except
				in accordance with title I; and
										(3)shall be
				conducted in a manner consistent with the fourth amendment to the Constitution
				of the United States.
										(c)United States
				persons located outside the United States
										(1)Acquisition
				inside the United States of United States persons outside the United
				StatesAn acquisition authorized by subsection (a) that occurs
				inside the United States may not target a United States person except in
				accordance with the provisions of title I.
										(2)Acquisition
				outside the United States of United States persons outside the United
				StatesAn acquisition by an electronic, mechanical, or other
				surveillance device outside the United States may not intentionally target a
				United States person reasonably believed to be outside the United States to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person under circumstances in which a person has
				a reasonable expectation of privacy and a warrant would be required for law
				enforcement purposes if the technique were used inside the United States
				unless—
											(A)the Attorney
				General or the Attorney General's designee submits an application to the
				Foreign Intelligence Surveillance Court that includes a statement of the facts
				and circumstances relied upon by the applicant to justify the Attorney
				General's belief that the target of the acquisition is a foreign power or an
				agent of a foreign power; and
											(B)the Foreign
				Intelligence Surveillance Court—
												(i)finds on the
				basis of the facts submitted by the applicant there is probable cause to
				believe that the target of the electronic surveillance is a foreign power or an
				agent of a foreign power; and
												(ii)issues an ex
				parte order as requested or as modified approving the targeting of that United
				States person.
												(3)Procedures
											(A)Submittal to
				Foreign Intelligence Surveillance CourtNot later than 30 days
				after the date of the enactment of this title, the Attorney General shall
				submit to the Foreign Intelligence Surveillance Court the procedures to be
				utilized in determining whether a target reasonably believed to be outside the
				United States is a United States person.
											(B)Approval by
				Foreign Intelligence Surveillance CourtThe procedures submitted
				under subparagraph (A) shall be utilized as described in that subparagraph only
				upon the approval of the Foreign Intelligence Surveillance Court.
											(C)Utilization in
				targetingAny targeting of persons authorized by subsection (a)
				shall utilize the procedures submitted under subparagraph (A) as approved by
				the Foreign Intelligence Surveillance Court under subparagraph (B).
											(d)Conduct of
				acquisitionAn acquisition authorized under subsection (a) may be
				conducted only in accordance with—
										(1)a certification
				made by the Attorney General and the Director of National Intelligence pursuant
				to subsection (g); and
										(2)the targeting and
				minimization procedures required pursuant to subsections (e) and (f).
										(e)Targeting
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt targeting procedures that are reasonably
				designed to ensure that any acquisition authorized under subsection (a) is
				limited to targeting persons reasonably believed to be located outside the
				United States.
										(2)Judicial
				reviewThe procedures referred to in paragraph (1) shall be
				subject to judicial review pursuant to subsection (i).
										(f)Minimization
				procedures
										(1)Requirement to
				adoptThe Attorney General, in consultation with the Director of
				National Intelligence, shall adopt, consistent with the requirements of section
				101(h), minimization procedures for acquisitions authorized under subsection
				(a).
										(2)Judicial
				reviewThe minimization procedures required by this subsection
				shall be subject to judicial review pursuant to subsection (i).
										(g)Certification
										(1)In
				general
											(A)RequirementSubject
				to subparagraph (B), prior to the initiation of an acquisition authorized under
				subsection (a), the Attorney General and the Director of National Intelligence
				shall provide, under oath, a written certification, as described in this
				subsection.
											(B)ExceptionIf
				the Attorney General and the Director of National Intelligence determine that
				immediate action by the Government is required and time does not permit the
				preparation of a certification under this subsection prior to the initiation of
				an acquisition, the Attorney General and the Director of National Intelligence
				shall prepare such certification, including such determination, as soon as
				possible but in no event more than 168 hours after such determination is
				made.
											(2)RequirementsA
				certification made under this subsection shall—
											(A)attest
				that—
												(i)there are
				reasonable procedures in place for determining that the acquisition authorized
				under subsection (a) is targeted at persons reasonably believed to be located
				outside the United States and that such procedures have been approved by, or
				will promptly be submitted for approval by, the Foreign Intelligence
				Surveillance Court pursuant to subsection (i);
												(ii)the procedures
				referred to in clause (i) are consistent with the requirements of the fourth
				amendment to the Constitution of the United States and do not permit the
				intentional targeting of any person who is known at the time of acquisition to
				be located in the United States;
												(iii)a significant
				purpose of the acquisition is to obtain foreign intelligence
				information;
												(iv)the minimization
				procedures to be used with respect to such acquisition—
													(I)meet the
				definition of minimization procedures under section 101(h); and
													(II)have been
				approved by, or will promptly be submitted for approval by, the Foreign
				Intelligence Surveillance Court pursuant to subsection (i);
													(v)the acquisition
				involves obtaining the foreign intelligence information from or with the
				assistance of an electronic communication service provider; and
												(vi)the acquisition
				does not constitute electronic surveillance, as limited by section 701;
				and
												(B)be supported, as
				appropriate, by the affidavit of any appropriate official in the area of
				national security who is—
												(i)appointed by the
				President, by and with the consent of the Senate; or
												(ii)the head of any
				element of the intelligence community.
												(3)LimitationA
				certification made under this subsection is not required to identify the
				specific facilities, places, premises, or property at which the acquisition
				authorized under subsection (a) will be directed or conducted.
										(4)Submission to
				the CourtThe Attorney General shall transmit a copy of a
				certification made under this subsection, and any supporting affidavit, under
				seal to the Foreign Intelligence Surveillance Court as soon as possible, but in
				no event more than 5 days after such certification is made. Such certification
				shall be maintained under security measures adopted by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence.
										(5)ReviewThe
				certification required by this subsection shall be subject to judicial review
				pursuant to subsection (i).
										(h)Directives
										(1)AuthorityWith
				respect to an acquisition authorized under subsection (a), the Attorney General
				and the Director of National Intelligence may direct, in writing, an electronic
				communication service provider to—
											(A)immediately
				provide the Government with all information, facilities, or assistance
				necessary to accomplish the acquisition in a manner that will protect the
				secrecy of the acquisition and produce a minimum of interference with the
				services that such electronic communication service provider is providing to
				the target; and
											(B)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such electronic communication service provider wishes to
				maintain.
											(2)CompensationThe
				Government shall compensate, at the prevailing rate, an electronic
				communication service provider for providing information, facilities, or
				assistance pursuant to paragraph (1).
										(3)Release from
				liabilityNotwithstanding any other law, no cause of action shall
				lie in any court against any electronic communication service provider for
				providing any information, facilities, or assistance in accordance with a
				directive issued pursuant to paragraph (1).
										(4)Challenging of
				directives
											(A)Authority to
				challengeAn electronic communication service provider receiving
				a directive issued pursuant to paragraph (1) may challenge the directive by
				filing a petition with the Foreign Intelligence Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign the petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition to modify or set aside a
				directive may grant such petition only if the judge finds that the directive
				does not meet the requirements of this section or is otherwise unlawful. If the
				judge does not modify or set aside the directive, the judge shall immediately
				affirm such directive, and order the recipient to comply with the directive.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Continued
				effectAny directive not explicitly modified or set aside under
				this paragraph shall remain in full effect.
											(5)Enforcement of
				directives
											(A)Order to
				compelIn the case of a failure to comply with a directive issued
				pursuant to paragraph (1), the Attorney General may file a petition for an
				order to compel compliance with the directive with the Foreign Intelligence
				Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign a petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards for
				reviewA judge considering a petition shall issue an order
				requiring the electronic communication service provider to comply with the
				directive if the judge finds that the directive was issued in accordance with
				paragraph (1), meets the requirements of this section, and is otherwise lawful.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(E)ProcessAny
				process under this paragraph may be served in any judicial district in which
				the electronic communication service provider may be found.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition with the Foreign Intelligence Surveillance Court of Review for
				review of the decision issued pursuant to paragraph (4) or (5) not later than 7
				days after the issuance of such decision. The Court of Review shall have
				jurisdiction to consider such a petition and shall provide a written statement
				for the record of the reasons for a decision under this paragraph.
											(B)Certiorari to
				the Supreme CourtThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition for a writ of certiorari for review of the decision of the
				Court of Review issued under subparagraph (A). The record for such review shall
				be transmitted under seal to the Supreme Court of the United States, which
				shall have jurisdiction to review such decision.
											(i)Judicial
				review
										(1)In
				general
											(A)Review by the
				Foreign Intelligence Surveillance CourtThe Foreign Intelligence
				Surveillance Court shall have jurisdiction to review any certification required
				by subsection (d) or targeting and minimization procedures adopted pursuant to
				subsections (e) and (f).
											(B)Submission to
				the CourtThe Attorney General shall submit to the Court any such
				certification or procedure, or amendment thereto, not later than 5 days after
				making or amending the certification or adopting or amending the
				procedures.
											(2)CertificationsThe
				Court shall review a certification provided under subsection (g) to determine
				whether the certification contains all the required elements.
										(3)Targeting
				proceduresThe Court shall review the targeting procedures
				required by subsection (e) to assess whether the procedures are reasonably
				designed to ensure that the acquisition authorized under subsection (a) is
				limited to the targeting of persons reasonably believed to be located outside
				the United States.
										(4)Minimization
				proceduresThe Court shall review the minimization procedures
				required by subsection (f) to assess whether such procedures meet the
				definition of minimization procedures under section 101(h).
										(5)Orders
											(A)ApprovalIf
				the Court finds that a certification required by subsection (g) contains all of
				the required elements and that the targeting and minimization procedures
				required by subsections (e) and (f) are consistent with the requirements of
				those subsections and with the fourth amendment to the Constitution of the
				United States, the Court shall enter an order approving the continued use of
				the procedures for the acquisition authorized under subsection (a).
											(B)Correction of
				deficienciesIf the Court finds that a certification required by
				subsection (g) does not contain all of the required elements, or that the
				procedures required by subsections (e) and (f) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the Court's
				order—
												(i)correct any
				deficiency identified by the Court’s order not later than 30 days after the
				date the Court issues the order; or
												(ii)cease the
				acquisition authorized under subsection (a).
												(C)Requirement for
				written statementIn support of its orders under this subsection,
				the Court shall provide, simultaneously with the orders, for the record a
				written statement of its reasons.
											(6)Appeal
											(A)Appeal to the
				Court of ReviewThe Government may appeal any order under this
				section to the Foreign Intelligence Surveillance Court of Review, which shall
				have jurisdiction to review such order. For any decision affirming, reversing,
				or modifying an order of the Foreign Intelligence Surveillance Court, the Court
				of Review shall provide for the record a written statement of its
				reasons.
											(B)Continuation of
				acquisition pending rehearing or appealAny acquisitions affected
				by an order under paragraph (5)(B) may continue—
												(i)during the
				pending of any rehearing of the order by the Court en banc; and
												(ii)during the
				pendency of any appeal of the order to the Foreign Intelligence Surveillance
				Court of Review.
												(C)Certiorari to
				the Supreme CourtThe Government may file a petition for a writ
				of certiorari for review of a decision of the Court of Review issued under
				subparagraph (A). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
											(j)Judicial
				proceedingsJudicial proceedings under this section shall be
				conducted as expeditiously as possible.
									(k)Maintenance of
				records
										(1)StandardsA
				record of a proceeding under this section, including petitions filed, orders
				granted, and statements of reasons for decision, shall be maintained under
				security measures adopted by the Chief Justice of the United States, in
				consultation with the Attorney General and the Director of National
				Intelligence.
										(2)Filing and
				reviewAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
										(3)Retention of
				recordsA directive made or an order granted under this section
				shall be retained for a period of not less than 10 years from the date on which
				such directive or such order is made.
										(l)Oversight
										(1)Semiannual
				assessmentNot less frequently than once every 6 months, the
				Attorney General and Director of National Intelligence shall assess compliance
				with the targeting and minimization procedures required by subsections (e) and
				(f) and shall submit each such assessment to—
											(A)the Foreign
				Intelligence Surveillance Court; and
											(B)the congressional
				intelligence committees.
											(2)Agency
				assessmentThe Inspectors General of the Department of Justice
				and of any element of the intelligence community authorized to acquire foreign
				intelligence information under subsection (a)—
											(A)are authorized to
				review the compliance of their agency or element with the targeting and
				minimization procedures required by subsections (e) and (f);
											(B)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				disseminated intelligence reports containing a reference to a United States
				person identity and the number of United States person identities subsequently
				disseminated by the element concerned in response to requests for identities
				that were not referred to by name or title in the original reporting;
											(C)with respect to
				acquisitions authorized under subsection (a), shall review the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed; and
											(D)shall provide
				each such review to—
												(i)the Attorney
				General;
												(ii)the Director of
				National Intelligence; and
												(iii)the
				congressional intelligence committees.
												(3)Annual
				review
											(A)Requirement to
				conductThe head of an element of the intelligence community
				conducting an acquisition authorized under subsection (a) shall direct the
				element to conduct an annual review to determine whether there is reason to
				believe that foreign intelligence information has been or will be obtained from
				the acquisition. The annual review shall provide, with respect to such
				acquisitions authorized under subsection (a)—
												(i)an accounting of
				the number of disseminated intelligence reports containing a reference to a
				United States person identity;
												(ii)an accounting of
				the number of United States person identities subsequently disseminated by that
				element in response to requests for identities that were not referred to by
				name or title in the original reporting; and
												(iii)the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed.
												(B)Use of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall use each such
				review to evaluate the adequacy of the minimization procedures utilized by such
				element or the application of the minimization procedures to a particular
				acquisition authorized under subsection (a).
											(C)Provision of
				review to Foreign Intelligence Surveillance CourtThe head of
				each element of the intelligence community that conducts an annual review under
				subparagraph (A) shall provide such review to the Foreign Intelligence
				Surveillance Court.
											(4)Reports to
				Congress
											(A)Semiannual
				reportNot less frequently than once every 6 months, the Attorney
				General shall fully inform, in a manner consistent with national security, the
				congressional intelligence committees, the Committee on the Judiciary of the
				Senate, and the Committee on the Judiciary of the House of Representatives,
				concerning the implementation of this Act.
											(B)ContentEach
				report made under subparagraph (A) shall include—
												(i)any
				certifications made under subsection (g) during the reporting period;
												(ii)any directives
				issued under subsection (h) during the reporting period;
												(iii)the judicial
				review during the reporting period of any such certifications and targeting and
				minimization procedures utilized with respect to such acquisition, including a
				copy of any order or pleading in connection with such review that contains a
				significant legal interpretation of the provisions of this Act;
												(iv)any actions
				taken to challenge or enforce a directive under paragraph (4) or (5) of
				subsection (h);
												(v)any compliance
				reviews conducted by the Department of Justice or the Office of the Director of
				National Intelligence of acquisitions authorized under subsection (a);
												(vi)a description of
				any incidents of noncompliance with a directive issued by the Attorney General
				and the Director of National Intelligence under subsection (h),
				including—
													(I)incidents of
				noncompliance by an element of the intelligence community with procedures
				adopted pursuant to subsections (e) and (f); and
													(II)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issued a directive under subsection (h);
													(vii)any procedures
				implementing this section; and
												(viii)any annual
				review conducted pursuant to paragraph (3).
												704.Use of
				information acquired under section 703
									Information
				acquired from an acquisition conducted under section 703 shall be deemed to be
				information acquired from an electronic surveillance pursuant to title I for
				purposes of section 106, except for the purposes of subsection (j) of such
				section.
									.
					(b)Table of
			 contentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
					(1)by striking the
			 item relating to title VII;
					(2)by striking the
			 item relating to section 701; and
					(3)by adding at the
			 end the following:
						
							
								TITLE VII—Additional procedures for targeting communications of
				certain persons outside the United States 
								Sec. 701. Limitation on definition of electronic
				surveillance.
								Sec. 702. Definitions.
								Sec. 703. Procedures for acquiring the communications of
				certain persons outside the United States.
								Sec. 704. Use of information acquired under section
				703.
							
							.
					(c)Sunset
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a)(2) and (b) shall cease to have effect on December 31,
			 2013.
					(2)Continuing
			 applicabilitySection 703(h)(3) of the Foreign Intelligence
			 Surveillance Act of 1978 (as amended by subsection (a)) shall remain in effect
			 with respect to any directive issued pursuant to section 703(h) of that Act (as
			 so amended) during the period such directive was in effect. The use of
			 information acquired by an acquisition conducted under section 703 of that Act
			 (as so amended) shall continue to be governed by the provisions of section 704
			 of that Act (as so amended).
					102.Statement of
			 exclusive means by which electronic surveillance and interception of domestic
			 communications may be conducted
				(a)Statement of
			 exclusive meansTitle I of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the
			 following new section:
					
						112.Statement of exclusive means by which electronic
		  surveillance and interception of domestic communications may be
		  conductedChapters 119 and
				121 of title 18, United States Code, and this Act shall be the exclusive means
				by which electronic surveillance (as defined in section 101(f), regardless of
				the limitation of section 701) and the interception of domestic wire, oral, or
				electronic communications may be
				conducted.
						.
				(b)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding after the item relating to section 111, the following:
					
						
							Sec. 112. Statement of exclusive means by which electronic
				surveillance and interception of domestic communications may be
				conducted.
						
						.
				103.Submittal to
			 Congress of certain court orders under the Foreign Intelligence Surveillance
			 Act of 1978
				(a)Inclusion of certain orders in semi-annual
			 reports of Attorney GeneralSubsection (a)(5) of section 601 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended
			 by striking (not including orders) and inserting ,
			 orders,.
				(b)Reports by
			 Attorney General on certain other ordersSuch section 601 is
			 further amended by adding at the end the following new subsection:
					
						(c)The Attorney
				General shall submit to the committees of Congress referred to in subsection
				(a) a copy of any decision, order, or opinion issued by the court established
				under section 103(a) or the court of review established under section 103(b)
				that includes significant construction or interpretation of any provision of
				this Act not later than 45 days after such decision, order, or opinion is
				issued.
						.
				104.Applications
			 for court ordersSection 104
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraphs (2) and (11);
					(B)by redesignating
			 paragraphs (3) through (10) as paragraphs (2) through (9), respectively;
					(C)in paragraph (5),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
					(D)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
						(i)by
			 striking Affairs or and inserting Affairs,;
			 and
						(ii)by
			 striking Senate— and inserting Senate, or the Deputy
			 Director of the Federal Bureau of Investigation, if designated by the President
			 as a certifying official—;
						(E)in paragraph (7),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 statement of and inserting summary statement
			 of;
					(F)in paragraph (8),
			 as redesignated by subparagraph (B) of this paragraph, by adding
			 and at the end; and
					(G)in paragraph (9),
			 as redesignated by subparagraph (B) of this paragraph, by striking ;
			 and and inserting a period;
					(2)by striking
			 subsection (b);
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d), respectively;
			 and
				(4)in paragraph
			 (1)(A) of subsection (d), as redesignated by paragraph (3) of this subsection,
			 by striking or the Director of National Intelligence and
			 inserting the Director of National Intelligence, or the Director of the
			 Central Intelligence Agency.
				105.Issuance of an
			 orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1); and
					(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)in subsection
			 (b), by striking (a)(3) and inserting
			 (a)(2);
				(3)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (D), by adding and at the end;
					(B)in subparagraph
			 (E), by striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (F);
					(4)by striking
			 subsection (d);
				(5)by redesignating
			 subsections (e) through (i) as subsections (d) through (h),
			 respectively;
				(6)by amending
			 subsection (e), as redesignated by paragraph (5) of this section, to read as
			 follows:
					
						(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of electronic surveillance if the Attorney General—
								(A)determines that an emergency situation
				exists with respect to the employment of electronic surveillance to obtain
				foreign intelligence information before an order authorizing such surveillance
				can with due diligence be obtained;
								(B)determines that the factual basis for
				issuance of an order under this title to approve such electronic surveillance
				exists;
								(C)informs, either personally or through
				a designee, a judge having jurisdiction under section 103 at the time of such
				authorization that the decision has been made to employ emergency electronic
				surveillance; and
								(D)makes an application in accordance
				with this title to a judge having jurisdiction under section 103 as soon as
				practicable, but not later than 168 hours after the Attorney General authorizes
				such surveillance.
								(2)If the Attorney General authorizes
				the emergency employment of electronic surveillance under paragraph (1), the
				Attorney General shall require that the minimization procedures required by
				this title for the issuance of a judicial order be followed.
							(3)In the absence of a judicial order
				approving such electronic surveillance, the surveillance shall terminate when
				the information sought is obtained, when the application for the order is
				denied, or after the expiration of 168 hours from the time of authorization by
				the Attorney General, whichever is earliest.
							(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
							(5)In the event that such application
				for approval is denied, or in any other case where the electronic surveillance
				is terminated and no order is issued approving the surveillance, no information
				obtained or evidence derived from such surveillance shall be received in
				evidence or otherwise disclosed in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, office, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or
				political subdivision thereof, and no information concerning any United States
				person acquired from such surveillance shall subsequently be used or disclosed
				in any other manner by Federal officers or employees without the consent of
				such person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any
				person.
							(6)The Attorney General shall assess
				compliance with the requirements of paragraph
				(5).
							;
				and
				(7)by adding at the
			 end the following:
					
						(i)In any case in
				which the Government makes an application to a judge under this title to
				conduct electronic surveillance involving communications and the judge grants
				such application, upon the request of the applicant, the judge shall also
				authorize the installation and use of pen registers and trap and trace devices,
				and direct the disclosure of the information set forth in section
				402(d)(2).
						.
				106.Use of
			 informationSubsection (i) of
			 section 106 of the Foreign Intelligence Surveillance Act of 1978 (8 U.S.C.
			 1806) is amended by striking radio communication and inserting
			 communication.
			107.Amendments for
			 physical searches
				(a)ApplicationsSection
			 303 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8), respectively;
						(C)in paragraph (2),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
						(D)in paragraph
			 (3)(C), as redesignated by subparagraph (B) of this paragraph, by inserting
			 or is about to be before owned; and
						(E)in paragraph (6),
			 as redesignated by subparagraph (B) of this paragraph, in the matter preceding
			 subparagraph (A)—
							(i)by
			 striking Affairs or and inserting Affairs,;
			 and
							(ii)by
			 striking Senate— and inserting Senate, or the Deputy
			 Director of the Federal Bureau of Investigation, if designated by the President
			 as a certifying official—; and
							(2)in subsection
			 (d)(1)(A), by striking or the Director of National Intelligence
			 and inserting the Director of National Intelligence, or the Director of
			 the Central Intelligence Agency.
					(b)OrdersSection
			 304 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1824) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1); and
						(B)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(2)by amending
			 subsection (e) to read as follows:
						
							(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of a physical search if the Attorney General—
									(A)determines that an emergency situation
				exists with respect to the employment of a physical search to obtain foreign
				intelligence information before an order authorizing such physical search can
				with due diligence be obtained;
									(B)determines that the factual basis for
				issuance of an order under this title to approve such physical search
				exists;
									(C)informs, either personally or through
				a designee, a judge of the Foreign Intelligence Surveillance Court at the time
				of such authorization that the decision has been made to employ an emergency
				physical search; and
									(D)makes an application in accordance
				with this title to a judge of the Foreign Intelligence Surveillance Court as
				soon as practicable, but not more than 168 hours after the Attorney General
				authorizes such physical search.
									(2)If the Attorney General authorizes
				the emergency employment of a physical search under paragraph (1), the Attorney
				General shall require that the minimization procedures required by this title
				for the issuance of a judicial order be followed.
								(3)In the absence of a judicial order
				approving such physical search, the physical search shall terminate when the
				information sought is obtained, when the application for the order is denied,
				or after the expiration of 168 hours from the time of authorization by the
				Attorney General, whichever is earliest.
								(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
								(5)(A)In the event that such
				application for approval is denied, or in any other case where the physical
				search is terminated and no order is issued approving the physical search, no
				information obtained or evidence derived from such physical search shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such physical search shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
									(B)The Attorney General shall assess
				compliance with the requirements of subparagraph
				(A).
									.
					(c)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in section
			 304(a)(4), as redesignated by subsection (b) of this section, by striking
			 303(a)(7)(E) and inserting 303(a)(6)(E);
			 and
					(2)in section
			 305(k)(2), by striking 303(a)(7) and inserting
			 303(a)(6).
					108.Amendments for
			 emergency pen registers and trap and trace devicesSection
			 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1843) is
			 amended—
				(1)in subsection
			 (a)(2), by striking 48 hours and inserting 168
			 hours; and
				(2)in subsection
			 (c)(1)(C), by striking 48 hours and inserting 168
			 hours.
				109.Foreign
			 Intelligence Surveillance Court
				(a)Designation of
			 judgesSubsection (a) of
			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803) is amended by inserting at least before seven of
			 the United States judicial circuits.
				(b)En banc
			 authority
					(1)In
			 generalSubsection (a) of section 103 of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by subsection (a) of this section, is
			 further amended—
						(A)by inserting
			 (1) after (a); and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)(A)The court established
				under this subsection may, on its own initiative, or upon the request of the
				Government in any proceeding or a party under section 501(f) or paragraph (4)
				or (5) of section 703(h), hold a hearing or rehearing, en banc, when ordered by
				a majority of the judges that constitute such court upon a determination
				that—
										(i)en banc consideration is necessary to
				secure or maintain uniformity of the court's decisions; or
										(ii)the proceeding involves a question of
				exceptional importance.
										(B)Any authority granted by this Act to
				a judge of the court established under this subsection may be exercised by the
				court en banc. When exercising such authority, the court en banc shall comply
				with any requirements of this Act on the exercise of such authority.
									(C)For purposes of this paragraph, the
				court en banc shall consist of all judges who constitute the court established
				under this
				subsection.
									.
						(2)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 further amended—
						(A)in subsection (a)
			 of section 103, as amended by this subsection, by inserting (except when
			 sitting en banc under paragraph (2)) after no judge designated
			 under this subsection; and
						(B)in section 302(c)
			 (50 U.S.C. 1822(c)), by inserting (except when sitting en banc)
			 after except that no judge.
						(c)Stay or
			 modification during an appealSection 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting
			 after subsection (e) the following new subsection:
						
							(f)(1)A judge of the court
				established under subsection (a), the court established under subsection (b) or
				a judge of that court, or the Supreme Court of the United States or a justice
				of that court, may, in accordance with the rules of their respective courts,
				enter a stay of an order or an order modifying an order of the court
				established under subsection (a) or the court established under subsection (b)
				entered under any title of this Act, while the court established under
				subsection (a) conducts a rehearing, while an appeal is pending to the court
				established under subsection (b), or while a petition of certiorari is pending
				in the Supreme Court of the United States, or during the pendency of any review
				by that court.
								(2)The authority described in paragraph
				(1) shall apply to an order entered under any provision of this
				Act.
								.
					110.Technical and
			 conforming amendmentsSection
			 103(e) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(e))
			 is amended—
				(1)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703; and
				(2)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 703.
				IIOther
			 provisions
			201.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application thereof to any person or circumstances is
			 held invalid, the validity of the remainder of the Act, any such amendments,
			 and of the application of such provisions to other persons and circumstances
			 shall not be affected thereby.
			202.Effective
			 date; repeal; transition procedures
				(a)In
			 generalExcept as provided in subsection (c), the amendments made
			 by this Act shall take effect on the date of the enactment of this Act.
				(b)Repeal
					(1)In
			 generalExcept as provided in subsection (c), sections 105A,
			 105B, and 105C of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1805a, 1805b, and 1805c) are repealed.
					(2)Table of contentsThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
			 seq.) is amended by striking the items relating to sections
			 105A, 105B, and 105C.
					(c)Transitions
			 procedures
					(1)Protection from
			 liabilityNotwithstanding subsection (b)(1), subsection (l) of
			 section 105B of the Foreign Intelligence Surveillance Act of 1978 shall remain
			 in effect with respect to any directives issued pursuant to such section 105B
			 for information, facilities, or assistance provided during the period such
			 directive was or is in effect.
					(2)Orders in
			 effect
						(A)Orders in
			 effect on date of enactmentNotwithstanding any other provision
			 of this Act or of the Foreign Intelligence Surveillance Act of 1978—
							(i)any
			 order in effect on the date of enactment of this Act issued pursuant to the
			 Foreign Intelligence Surveillance Act of 1978 or section 6(b) of the Protect
			 America Act of 2007 (Public Law 110–55; 121 Stat. 556) shall remain in effect
			 until the date of expiration of such order; and
							(ii)at
			 the request of the applicant, the court established under section 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall
			 reauthorize such order if the facts and circumstances continue to justify
			 issuance of such order under the provisions of such Act, as in effect on the
			 day before the date of the enactment of the Protect America Act of 2007, except
			 as amended by sections 102, 103, 104, 105, 106, 107, 108, and 109 of this
			 Act.
							(B)Orders in
			 effect on December 31, 2013Any order issued under title VII of
			 the Foreign Intelligence Surveillance Act of 1978, as amended by section 101 of
			 this Act, in effect on December 31, 2013, shall continue in effect until the
			 date of the expiration of such order. Any such order shall be governed by the
			 applicable provisions of the Foreign Intelligence Surveillance Act of 1978, as
			 so amended.
						(3)Authorizations
			 and directives in effect
						(A)Authorizations
			 and directives in effect on date of enactmentNotwithstanding any
			 other provision of this Act or of the Foreign Intelligence Surveillance Act of
			 1978, any authorization or directive in effect on the date of the enactment of
			 this Act issued pursuant to the Protect America Act of 2007, or any amendment
			 made by that Act, shall remain in effect until the date of expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Protect America Act of 2007
			 (Public Law 110–55; 121 Stat. 552), and the amendment made by that Act, and,
			 except as provided in paragraph (4) of this subsection, any acquisition
			 pursuant to such authorization or directive shall be deemed not to constitute
			 electronic surveillance (as that term is defined in section 101(f) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)), as construed
			 in accordance with section 105A of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1805a)).
						(B)Authorizations
			 and directives in effect on December 31, 2013Any authorization
			 or directive issued under title VII of the Foreign Intelligence Surveillance
			 Act of 1978, as amended by section 101 of this Act, in effect on December 31,
			 2013, shall continue in effect until the date of the expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Foreign Intelligence Surveillance
			 Act of 1978, as so amended, and, except as provided in section 704 of the
			 Foreign Intelligence Surveillance Act of 1978, as so amended, any acquisition
			 pursuant to such authorization or directive shall be deemed not to constitute
			 electronic surveillance (as that term is defined in section 101(f) of the
			 Foreign Intelligence Surveillance Act of 1978, to the extent that such section
			 101(f) is limited by section 701 of the Foreign Intelligence Surveillance Act
			 of 1978, as so amended).
						(4)Use of
			 information acquired under protect america actInformation
			 acquired from an acquisition conducted under the Protect America Act of 2007
			 (Public Law 110–55; 121 Stat. 552), and the amendments made by that Act, shall
			 be deemed to be information acquired from an electronic surveillance pursuant
			 to title I of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801
			 et seq.) for purposes of section 106 of that Act (50 U.S.C. 1806), except for
			 purposes of subsection (j) of such section.
					(5)New
			 ordersNotwithstanding any other provision of this Act or of the
			 Foreign Intelligence Surveillance Act of 1978—
						(A)the government
			 may file an application for an order under the Foreign Intelligence
			 Surveillance Act of 1978, as in effect on the day before the date of the
			 enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, and 109 of this Act; and
						(B)the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall enter an order granting such an application if the application
			 meets the requirements of such Act, as in effect on the day before the date of
			 the enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
						(6)Extant
			 authorizationsAt the request of the applicant, the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall extinguish any extant authorization to conduct electronic
			 surveillance or physical search entered pursuant to such Act.
					(7)Applicable
			 provisionsAny surveillance conducted pursuant to an order
			 entered pursuant to this subsection shall be subject to the provisions of the
			 Foreign Intelligence Surveillance Act of 1978, as in effect on the day before
			 the date of the enactment of the Protect America Act of 2007, except as amended
			 by sections 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
					
	
		December 11, 2007
		Read the second time and placed on the
		  calendar
	
